          Case 1:21-cv-00280-RC Document 34 Filed 04/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 XIAOMI CORPORATION, et al.,


                    Plaintiffs,

        v.                                          Civil Docket No. 21-cv-00280 (RC)

 U.S. DEPARTMENT OF DEFENSE, et al.,


                    Defendants.


                                   JOINT STATUS REPORT

       Pursuant to the Court’s April 6, 2021 Minute Order, the Parties submit the following joint

status report regarding further proceedings in this litigation. The Parties met and conferred by

telephone as to these matters on April 22 and April 26, 2021.

       Since the Parties’ previous joint status report, ECF No. 33, the Acting Solicitor General

recently decided that Defendants will not appeal this Court’s preliminary injunction order and

opinion, ECF Nos. 20, 21. In light of this decision, Defendants continue to deliberate as to the

appropriate path forward in this litigation, including whether the litigation can be resolved without

the need for further briefing. Defendants anticipate concluding these deliberations in coming

weeks. Given that the Court’s preliminary injunction remains in effect during the pendency of

these deliberations, Defendants accordingly propose that the Parties submit a further joint status

report on May 11, 2021. Defendants requested and Plaintiffs agreed not to oppose this approach

in light of these ongoing deliberations.
          Case 1:21-cv-00280-RC Document 34 Filed 04/27/21 Page 2 of 2




Dated: April 27, 2021                             Respectfully submitted,

  /s/ John E. Hall                                BRIAN M. BOYNTON
 John E. Hall (D.C. Bar No. 415364)               Acting Assistant Attorney General
 Beth S. Brinkmann (D.C. Bar No. 477771)
 Alexander A. Berengaut (D.C. Bar No. 989222)     ALEXANDER K. HAAS
 Megan A. Crowley (D.C. Bar No. 1049027)          Branch Director
 COVINGTON & BURLING LLP
 One CityCenter                                   ANTHONY J. COPPOLINO
 850 Tenth Street, NW                             Deputy Branch Director
 Washington, DC 20001
 Telephone: +1 (202) 662-6000                     BRIGHAM BOWEN
 Facsimile: + 1 (202) 778-6000                    Assistant Branch Director
 Email: jhall@cov.com
 bbrinkmann@cov.com                               /s/ Joseph E. Borson
 aberengaut@cov.com                               JOSEPH E. BORSON (Va. Bar No. 85519)
 mcrowley@cov.com                                 STEPHEN M. ELLIOT
                                                  JAMES R. POWERS
 S. Conrad Scott (D.C. Bar No. 1685829; pro       Trial Attorneys
  hac vice)                                       U.S. Department of Justice
 COVINGTON & BURLING LLP                          Civil Division, Federal Programs Branch
 The New York Times Building                      1100 L Street, NW
 620 Eighth Avenue                                Washington, DC 20005
 New York, NY                                     Phone: (202) 514-1944
 Telephone: +1 (212) 841-1000                     Email: joseph.borson@usdoj.gov
 Facsimile: +1 (212) 841-1010
 Email: cscott@cov.com                            Counsel for Defendants

 Counsel for Plaintiffs




                                              2
